Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 4 – 12, and 14 – 22 are allowable over prior art of record.
Regarding claims 1, 2, and  4 – 11, the prior art of record failed to teach, alone or in combination, a method comprising: determining, by network equipment comprising a processor, a first quantity of data traffic channels for transmission to a user equipment based on a condition associated with the user equipment; and scheduling, by the network equipment, respective codewords of a group of codewords to respective control channels of a group of control channels, wherein a second quantity of the respective control channels and the first quantity of data traffic channels is a same quantity, and wherein the determining comprises determining the first quantity of data traffic channels based on a third quantity of scheduling grants for the user equipment as claimed in independent claim 1. Therefore, claims 1, 2, and 4 – 11 are novel and non-obvious over prior art of record.
Regarding claims 12, and 14 – 12 the prior art of record failed to teach, alone or in combination, a system, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: establishing a first quantity of data traffic channels for transmission of data to a user equipment, wherein the establishing is based on a reported condition associated with the user equipment; scheduling codewords to control wherein the first quantity of data traffic channels correspond to a second quantity of control channels, and wherein respective codewords of the codewords are scheduled to respective control channels of the control channels; and transmitting the codewords, via the control channels, at substantially a same time as claimed in independent claim 12 and similarly claimed in independent claim 18. Therefore, claims 12, and 14 – 22 are novel and non-obvious over prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON JOSEPH whose telephone number is (571)272-6041. The examiner can normally be reached M-F 8 - 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571 272 3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JAISON. JOSEPH
Primary Examiner
Art Unit 2633



/JAISON JOSEPH/Primary Examiner, Art Unit 2633